In a negligence action to recover damages for personal and property injuries, defendants Himmelstein and Levitz appeal from an order of the Supreme Court, Kings County, entered June 20, 1966, which, after a pretrial hearing, accorded the action a trial preference pursuant to rule 8 of the Rules of the Supreme Court, Kings County. Order reversed, without costs, and without prejudice to any future application by plaintiff for a preference. Absent a factual showing as a predicate for the finding of bad faith in negotiating a settlement, it was an improvident exercise of discretion to direct the preference (cf. Abramson v. Kenwood Labs., 17 A D 2d 626; Jones v. Otis Elevator Co., 24 A D 2d 451). Beldock, P. J., Ughetta, Christ, Brennan and Hopkins, JJ., concur.